Citation Nr: 1630145	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right ankle disability, to include on an extraschedular basis.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1961 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his February 2012 VA Form 9, the Veteran requested to testify at a Travel Board hearing before a Veterans Law Judge.  However, in correspondence dated in August 2014 and November 2015, the Veteran indicated he wished to cancel his hearing.  Under these circumstances, the Board finds the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the RO or the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the further delay, additional development is required prior to adjudication. 

Right Ankle Disability

In his June 2010 claim, the Veteran indicated his right ankle disability had increased in severity.  Specifically, he stated that his range of motion had decreased and that he now took more pain medication than he had before, which caused him to feel drowsy and interfered with his ability to function.  He has also stated numerous times in the record that he quit his job due to his right ankle disability.



The Veteran's last VA examination assessing the severity of his right ankle disability was performed in July 2010.  Given that this examination was performed over six years ago, the Board finds a more recent examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Left Hip Disability

The Veteran has claimed he has a left hip disability, which he believes is due to his service-connected right ankle disability.  While the Board recognizes the Veteran is not directly attributing his left hip disability to active duty service, the evidence reflects that the Veteran's service treatment records are incomplete and that he has not been informed of such as required by VA regulation.  See 38 C.F.R. § 3.159(e) (2015).

The only service treatment records associated with the evidence of record are dated July 1963, October 1963, and January 1964 and were submitted by the Veteran himself.  The Veteran's complete service treatment records have not been obtained and the evidence does not reflect that the records do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  Moreover, in a December 2000 statement the Veteran reported he fell from a maintenance stand while working on an aircraft in Athens, Greece in December 1963 and that he was taken to the Athens Air Force Base Hospital for treatment.  Additionally, he indicated he was taken to the Rhein Main Hospital in Germany on several occasions for therapy as a result of the injuries he incurred.  Although he has not claimed to have hurt his hip as a result of this fall, the Board finds that these medical records may be directly relevant to his claim and that efforts to obtain them must be made on remand.

Accordingly, on remand the RO or AMC must make as many requests as are necessary to obtain the named records until a response is received that the records do not exist or until it is determined that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO or AMC is unable to obtain the named records, a Memorandum of Formal Finding of Unavailability must be prepared, which complies with the notice VA is required to provide the Veteran.  See 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an adequate opportunity to respond.

The Veteran was afforded a VA examination in July 2010 to assess the etiology of any diagnosed left hip disability.  The examiner found it was less likely as not any left hip disorder was caused by a right ankle injury because there was no significant left hip disorder found on examination yet failed to provide opinions as to direct causation and aggravation.  Accordingly, upon receipt of any outstanding medical records, the Veteran must be afforded a new VA examination to determine the etiology of any diagnosed left hip disability.

TDIU

The Veteran claims he is unemployable due to his service-connected right ankle disability.  As the issue of an increased rating for his right ankle disability is inextricably intertwined with the issue of entitlement to TDIU, both issues must be remanded and decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

While this case is in remand status, development to obtain any additional outstanding medical records pertinent to the claim should be completed.  Based on a review of the record, the only VA treatment records associated with the evidence before the Board are dated April 2001 to August 2004 and March 2010 to August 2010.  Accordingly, on remand the RO or AMC must ensure that all VA treatment records from August 2004 to the present are obtained and associated with the evidence of record.  Additionally, the Veteran's complete VA Vocational Rehabilitation records must also be obtained and associated with the evidence of record. 

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from August 2004 to the present.

The RO or AMC must also undertake appropriate development to obtain the Veteran's complete VA Vocational Rehabilitation records.

Additionally, the RO or AMC must make as many requests are necessary to obtain the Veteran's:

* Service treatment records;

* Clinical records from the Athens Air Force Base Hospital in Greece; and 

* Clinical records from Rhein Main Air Force Base Hospital in Germany.

With regard to all federal records requests, the RO or AMC must continue to request those records from all appropriate records repositories until a response is received that the records do not exist or until it is determined that further attempts to obtain those records would be futile.

If the named records are unable to be obtained, the RO or AMC must inform the Veteran and his representative by preparing a Memorandum of Formal Finding of Unavailability, which complies with the notice VA is required to provide the Veteran under 38 C.F.R. § 3.159(e).  A copy of that memorandum must be associated with the Veteran's claims file, copies must be sent to the Veteran and his representative, and the Veteran and his representative must be given an opportunity to respond.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right ankle disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must specifically comment on the functional impairment caused by the Veteran's right ankle disability as well as the side effects of any pain medication.

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should also be documented.  See Correia v. McDonald, __ Vet. App. __, 2016 WL 3591858 (July 5, 2016).

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC should also afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any left hip disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.

Based on the clinical examination, a review of the medical evidence of record, and with consideration of the Veteran's statements, the VA examiner should provide opinions regarding:

Whether it is at least as likely as not (50 percent probability or more) that any left hip disability originated during service or is etiologically related to service.

Whether it is at least as likely as not (50 percent probability or more) that any left hip disability was caused by the Veteran's right ankle disability.

Whether it is at least as likely as not (50 percent probability or more) that any left hip disability was aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's right ankle disability.

A rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims for an increased rating for his right ankle disability and entitlement to service connection for a left hip disability.  If, following adjudication of those issues, the Veteran remains below the schedular threshold for TDIU under 38 C.F.R. § 4.16(a), the RO or AMC must refer his claim to the Director, Compensation Service, for consideration of TDIU on an extraschedular basis as outlined in 38 C.F.R. § 4.16(b).  Thereafter, the RO or AMC should readjudicate the Veteran's claim for entitlement to TDIU.

7.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement Of the Case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

